Citation Nr: 1542056	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO. 

In a July 2013 decision, the Board, in pertinent part, denied a rating in excess of 10 for the bilateral first-degree pes planus with plantar fasciitis. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2014, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the July 2013 decision and remanded the issue to the Board for additional development of the record. 

In August 2014, the Board, again, denied the Veteran's claim of entitlement to a rating in excess of 10 for the bilateral first-degree pes planus with plantar fasciitis. The Veteran appealed the decision to the Court. In August 2015, the Court granted the parties' Joint Motion, vacated the August 2014 decision and remanded the issue to the Board for additional development of the record

The development has been completed and the case has been returned to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The service-connected bilateral first-degree pes planus with plantar fasciitis, manifested by severe calcaneal valgus with plantigrade calcaneous, significant tenderness of the plantar fascia and intermittent calluses and corns, is shown to have more nearly approximated a severe flatfoot disability; a pronounced flatfoot disability is not demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but no higher for the service-connected bilateral first-degree pes planus with plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in November 2007 and August 2013. The claim was last adjudicated by the AOJ in September 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Analysis

The rating for the Veteran's bilateral first-degree pes planus with plantar fasciitis has been assigned pursuant to Diagnostic Code 5276. For bilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating requires pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected bilateral first-degree pes planus with plantar fasciitis, the Veteran had been diagnosed with generalized osteoarthritic degenerative changes, an old fracture in the head of the proximal phalanx of the left second toe at the proximal interphalangeal joint, some deformity in the left fifth toe, some deformity at the heads of the proximal phalanxes of the right second and fourth toes from prior surgery for hammer toes, and residual scarring from the hammer toes surgery.

Thus, in determining whether an increased rating is warranted for the service-connected bilateral first-degree pes planus with plantar fasciitis, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is medical evidence distinguishing the symptomatology of the service-connected bilateral first-degree pes planus with plantar fasciitis from the generalized osteoarthritic degenerative changes, an old fracture in the head of the proximal phalanx of the left second toe at the proximal interphalangeal joint, some deformity in the left fifth toe, some deformity at the heads of the proximal phalanxes of the right second and fourth toes from prior surgery for hammer toes, and residual scarring from the hammer toes surgery.

The February 2008 VA examiner found significant tenderness of the plantar fascia.  Since pain and tenderness of the plantar surfaces are considered in the rating criteria for pes planus, the Board will evaluate the plantar fasciitis under Diagnostic Code 5276.  See 38 C.F.R. § 4.19 (2015).  

In a January 2008 statement, a private podiatrist indicated that the bilateral flat feet disability has increased in severity since service.  Although the podiatrist did not indicate that there was marked pronation or abduction, swelling on use, characteristic callosities, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, the podiatrist noted that the Veteran exhibited severe calcaneal valgus with plantigrade calcaneous at the zero degree angle, which confirmed a total collapse of the midfoot arch and rear foot. Additionally, the podiatrist noted that the cyma line was disrupted with anterior motion of the talus.  The podiatrist noted that generalized osteoarthritic changes were evidenced from the rear foot to the midfoot and forefoot. However, the Board notes that VA X-rays taken of the feet in May 1971 and September 2002 show no degenerative changes.

The February 2008 VA examination report shows that the Veteran had bilateral flexible pes planus that the examiner described as mild in severity.  The examiner noted that the hammer toes, which resulted in post-operative deformities and scarring, were unrelated to the flat feet.  There was significant tenderness of the plantar fascia, insertion on the heels, and into the mid-plantar area.  The examiner was able to manipulate the feet back to neutral without any pain or discomfort. There were no abnormal calluses or shoe wear.  The examiner noted that X-rays of the feet revealed a minimal flat foot deformity in the left foot.  The examiner also noted that X-rays of the feet revealed degenerative changes, but this examiner did not opine that the degenerative changes were caused or aggravated by the service-connected bilateral pes planus with plantar fasciitis.

A June 2008 VA treatment record shows that presence of multiple calluses and corns.  However, there was no evidence of marked deformity in pronation or abduction, pain on manipulation and use, swelling on use, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

The June 2012 VA examination report reveals that the examiner stated that there were no current symptoms related to pes planus or plantar fasciitis.  The examiner noted that the Veteran sustained bilateral foot injuries after service to include a fracture.  The examiner opined that the joint degeneration was due to post-service injuries.  The examiner also opined that the current complaints were consistent with neuropathic pain.

The examiner noted that the Veteran's symptoms were relieved by arch supports, built-up shoes, or orthotics.  Physical examination revealed that the Veteran did not have pain on use or on manipulation and that the weight-bearing lines did not fall over or medial to the great toes.  There was no inward bowing of the Achilles tendon.  

A March 2015 private treatment record documents the treatment the Veteran received for his painful foot deformities and pre-ulcerative calluses. The record reflects that the Veteran's foot deformity was severe and caused pressure and limits the Veteran's ability to walk in shoe gear without pain or ulcer risk. On physical examination, callouses were demonstrated on the left 5th toe, plantar aspect of the left great toe, plantar aspect of the right great toe, plantar-lateral aspect of the left heel, plantar-lateral aspect of the right heel and plantar-medial aspect of the left heel. Additionally, pain was elicited with palpation of pre-ulcerative deformities.

In this case, the Board finds that the evidence shows that the Veteran's bilateral first-degree pes planus with plantar fasciitis is manifested by severe calcaneal valgus with plantigrade calcaneous, significant tenderness of the plantar fascia and intermittent calluses and corns.  Thus, the Board concludes that this evidence demonstrates that the Veteran's bilateral first-degree pes planus with plantar fasciitis symptoms more nearly approximated a severe flatfoot disability and finds that the service-connected disability picture more closely resembled the criteria for a 30 percent rating, but no higher for the period of the appeal.

The weight of the evidence does not establish that the service-connected bilateral first-degree pes planus with plantar fasciitis has been manifested by marked pronation or extreme tenderness of plantar surfaces of the feet.  There was also no marked inward displacement and severe spasm of the Achilles tendon on manipulation. Thus, the Board finds that the weight of the evidence does not demonstrate that a 50 percent schedular rating is warranted in this case.

The Board has considered the applicability of Diagnostic Code 5284.  Diagnostic Code 5284 is applicable to other foot injuries and a 10 percent rating is assigned where there is moderate disability, a 20 percent rating is assigned where there is moderately severe disability and a 30 percent rating is assigned where there is severe disability.  Separate evaluations are available for each foot under this code.  

The Veteran is service-connected for bilateral first-degree pes planus with plantar fasciitis.  The manifestations include severe calcaneal valgus with plantigrade calcaneous, significant tenderness of the plantar fascia and occasional calluses and corns.  As referenced above, pain and tenderness of the plantar surfaces are considered in the rating criteria for pes planus under Diagnostic Code 5276.  Similarly, calluses are specifically considered under the rating criteria for pes planus and corns are similar in nature to calluses and thus can also be rated under Diagnostic Code 5276.  See Dorland's Illustrated Medical Dictionary 273, 415 (32nd ed. 2012) (defining callus as "localized hyperplasia of the stratum corneum due to pressure or friction" and defining corn as "a hardening and thickening of the stratum corneum of the skin of the toes, caused by friction and pressure").  With respect to the manifestation of severe calcaneal valgus with plantigrade calcaenous, valgus is defined as "bent or twisted outward; denoting a deformity in which the angulation of the part is away from the midline of the body".  See Dorland's Illustrated Medical Dictionary 2020 (32nd ed. 2012).  The rating criteria for pes planus specifically discuss deformity and thus contemplate severe calcaneal valgus with plantigrade calcaenous.  

The Board notes that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See Copeland v. McDonald, 27 Vet. App. 333 (2015). Here, as documented above, the plain reading of DC 5276 demonstrates that the rating criteria specifically contemplate pain and tenderness of the plantar surfaces, calluses (and corns) and deformity (i.e., severe calcaneal valgus with plantigrade calcaneous). In sum, the Board has considered the applicability of Diagnostic Code 5284; however, as the manifestations of the Veteran's service-connected bilateral first-degree pes planus with plantar fasciitis are most closely and specifically contemplated by the rating criteria for pes planus, it is most appropriate to rate the disability under Diagnostic Code 5276.  

The rating criteria contemplate pain and tenderness of the plantar surfaces, calluses (and corns) and deformity. Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

According to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected bilateral first-degree pes planus with plantar fasciitis, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

An increased rating of 30 percent, but no higher for the service-connected bilateral first-degree pes planus with plantar fasciitis is granted subject to regulations governing the payment of monetary awards.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


